Citation Nr: 0001428	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for Post-traumatic Stress 
Disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a May 1997 request for an increased 
evaluation for the veteran's service-connected PTSD.  A 
Notice of Disagreement (NOD) was received in July 1997, a 
Statement of the Case was issued in August 1997, and a 
substantive appeal was received in March 1998.

The Board notes that in July 1997 correspondence, the veteran 
asserted that his PTSD symptomatology was of such severity 
that it precluded him from obtaining and maintaining gainful 
employment.  The issue of entitlement to a total disability 
rated due to individual unemployability is hereby referred to 
the RO.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, insomnia, 
nightmares, distressing recollections and decrease in work 
efficiency more nearly approximating occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation (but no higher) for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his 30 percent rating for PTSD does 
not adequately portray the severity of his symptomatology.  
In particular he asserts that he suffers from increased 
nightmares, night sweats, irritability and the inability to 
interact in interpersonal relationships.  
 
A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  The Board notes that 
VA medical records from March and April 1997 are of record 
and appear to be adequate to allow for equitable review of 
the veteran's claim.  Accordingly, the Board finds that the 
duty to assist the veteran has been met. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

For comparison purposes, the Board observes that VA 
examination in January 1997 showed the veteran to be well-
groomed, cooperative and with good eye contact.  Speech was 
normal and goal-directed.  He was alert, denied homicidal or 
suicidal thoughts and appeared cognitively intact.  He did 
appear somewhat anxious, but his affect appeared normal in 
range.  The pertinent diagnosis was PTSD, very mild. 

The veteran was hospitalized in VA facilities in March 1997 
and again in April 1997.  In March, the veteran was admitted 
to the VA hospital for 5 days.  His discharge diagnosis was 
chronic PTSD, major depressive disorder, and alcohol abuse by 
history.  The physician assigned a Global Assessment of 
Functioning Score of 55.  The Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 51-60 score indicates 
"moderate symptoms . . . OR any moderate difficulty in 
social, occupational, or school functioning . . . ."

During the March 1997 hospitalization, the veteran's mental 
status was evaluated and the veteran was alert, cooperative 
and mild mannered.  He was also anxious, talkative and well 
kept, with no acute distress.  He had good eye contact and 
rapport with the interviewer.  The veteran became visually 
anxious and tearful when describing the death of a friend in 
Vietnam.  Speech was clear with a normal rate of volume.  The 
veteran's affect was mostly anxious, as was mood.  Thought 
processes showed no looseness of association or flight of 
ideas or thought blocking.  Thought content was mostly 
preoccupied with panic attacks and insomnia.  There was no 
evidence of paranoid delusions or ideas of reference.  He 
denied suicidal or homicidal ideas or plans.  There were no 
bizarre thoughts and perceptual disturbances such as 
hallucinations or illusions were denied.

The veteran was oriented.  Three objects were recalled at 
five minutes and there was a good capacity for abstraction.  
Intelligence seemed in the average range.  Judgment and 
insight were okay.  Test results during the psychological 
evaluation showed that his prominent symptoms include 
depressed mood, moderate anxiety, irritability and feelings 
of despondency as well as numerous somatic complaints.  The 
veteran experienced a considerable number of symptoms of PTSD 
that could in large part account for his personal and 
interpersonal problems.  The physician states that the 
hallmark PTSD symptoms of reexperiencing events via 
nightmares, distressing recollections or physiological 
reactions and exposure to reminders of war have impaired his 
ability to function socially and work as efficiently as he 
was accustomed to in the past.  The veteran reported two 
dissociative flashback episodes within the last month and 
other significant dissociative tendencies secondary to PTSD.  
He continued to experience considerable avoidance symptoms 
such as social avoidance, feelings of detachment and a 
moderately restricted range of affect.  He reported no 
amnesia due to the stressors, but did note a significant loss 
of formerly enjoyed activities.  The veteran's hyperarousal 
symptoms included marked sleep disturbances, moderate to 
severe startle response, potentially severe outbursts of 
anger and marked hypervigilance.  The examiner further noted 
that, in light of the veteran's use of alcohol in the past to 
self medicate PTSD symptoms and his considerable period of 
sobriety, the overall severe impact on his social and 
occupational function could be more directly attributable to 
his PTSD rather than residual effects of alcohol abuse.  

In April 1997, the veteran was again hospitalized and 
diagnosed with chronic PTSD, major depressive disorder and 
alcohol abuse by history.  He was again assigned a GAF score 
of 55.  The physician referred to the March 1997 
hospitalization for medical history and mental status 
examination, as evidently there were no changes in either.  
The veteran was discharged on medication to be followed on an 
outpatient basis.

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

Viewing the evidence from a longitudinal perspective, it 
appears that the veteran's PTSD symptomatology has increased 
in severity since the January 1997 VA examination.  The March 
and April 1997 VA hospital reports document such an increase 
in severity.  However, while it appears that there has been 
an increase in severity, it is not entirely clear that the 
criteria for the next higher rating of 50 percent have been 
met.  In this regard, while the veteran clearly suffers from 
anxiety and sleep impairment, these symptoms are contemplated 
by the current 30 percent evaluation.  There does not appear 
to be significant problems with short or long term memory, 
and there is no clear evidence of impairment of judgment.  On 
the other hand, the March and April hospital reports do 
document almost daily intrusive recollections and nightmares 
several times a week.  A moderate to severe startle response 
was noted as was potentially severe outbursts of anger.  
While not determinative in itself, the Board notes that the 
March 1997 hospital report refers to an overall severe impact 
on the veteran's social and occupational function. 

After comparing the several VA medical records, the Board 
believes that a reasonable doubt exists as to whether or not 
the veteran's disability picture more nearly approximates the 
criteria for the next higher rating of 50 percent.  By 
statute, all reasonable doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board concludes that a 50 percent rating is warranted. 

However, it is readily clear that the criteria for a 70 
percent rating have not been met.  There is no evidence of 
suicidal ideation; obsessional rituals, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression, spatial disorientation, or 
neglect of personal appearance and hygiene.  While some 
outbursts of anger have been reported, the overall PTSD 
symptomatology does not meet the diagnostic criteria for the 
next higher rating of 70 percent. 

Further, there is no indication that an extraschedular 
evaluation is merited in this matter.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board finds the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a 50 percent rating for PTSD is warranted.  To 
this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

